Citation Nr: 0914673	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  06-08 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to August 
1996. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

The Veteran testified in support of his claim at a hearing 
held at the RO in January 2007, before a Decision Review 
Officer.  A transcript of that proceeding is of record.

In addition to the matter addressed below, the Veteran had 
also claimed that service connection for erectile dysfunction 
is warranted.  A Notice of Disagreement (NOD) was received in 
September 2006 and a Statement of the Case (SOC) was issued 
in March 2007.  However, because the Veteran has not 
submitted a Substantive Appeal (VA Form 9) for this issue the 
appeal has not been perfected.  Absent a NOD, a Statement of 
the Case and a Substantive Appeal, the Board does not have 
jurisdiction of this issue.  See Hazan v. Gober, 10 Vet. App. 
511 (1997); Bernard v. Brown, 4 Vet. App. 384 (1994).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
action on the claim on appeal is necessary prior to final 
appellate review.  The Veteran has claimed entitlement to a 
rating in excess of 10 percent for his service-connected 
degenerative arthritis of the lumbar spine.  

The Veteran appears to report that his service-connected 
degenerative arthritis of the lumbar spine has become more 
severe since his last VA examination.  The United States 
Court of Appeals for Veterans Claims (the Court) has held 
that where a veteran claims that a disability is worse than 
when previously rated, and the available evidence is too old 
to adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992).  In statements submitted on 
several occasions, the Veteran appeared to claim that his 
back condition has increased in severity since the most 
recent VA examination in June 2006, nearly three years ago, 
and the medical evidence appears to offer some support for 
the Veteran's contentions.  Therefore, the Board finds that a 
new examination is necessary to reach a decision on this 
claim.  

Regarding VCAA notice, during the pendency of this appeal, 
the Court held that for an increased-compensation claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has had on the claimant's employment or daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not satisfied by the claimant demonstrating 
a noticeable worsening or increase in severity of the 
disability and the effect that worsening has had on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact on employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increase 
compensation.  Additional action in this regard is warranted.

In order to give the Veteran every consideration with respect 
to the present appeal, further development of the case is 
necessary.  This case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
Veteran will be notified when further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO/AMC shall provide the Veteran 
with VCAA notice that is compliant with 
the current notice requirements for 
increased ratings as set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

2.  The RO/AMC should contact the Veteran 
and inquire as to whether he has had any 
treatment for his degenerative disc 
disease since October 2008.  If the 
Veteran indicates that he has received any 
pertinent treatment, the RO/AMC should 
obtain and associate those records with 
the claims file.

3.  The Veteran should be afforded the 
appropriate examination to determine the 
nature and severity of his lower back 
disability.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should 
be completed.  The examiner's report 
should set forth range of motion studies 
and the examiner should identify any 
objective evidence of pain.  The extent of 
any incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  

4.  When the requested development has 
been completed the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


